DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 5/27/2022 "Reply" elects without traverse and identifies claims 1-4 as being drawn to Species A.  Accordingly, Examiner has withdrawn claims 5-15 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
The 4/25/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadoguchi (US Pub. No. 2016/0247743, provided in the 4/8/2020 IDS).
Regarding claim 1, in FIG. 3, Kadoguchi discloses a device comprising: a first baseplate (13b, paragraph [0022]); a semiconductor (56b, paragraph [0027]); a first layer of polyimide substrate (insulting sheet 46b, paragraph [0031]) bonded to the first baseplate; and a first voltage terminal (52b is joined to anode electrode, paragraph [0028]); wherein: the semiconductor is configured to be in electrical communication with the first voltage terminal, and the semiconductor is configured to be in thermal communication with the first layer of polyimide substrate (heat generated by the semiconductor is transferred to the polyimide via intervening layers).
Regarding claim 2, in FIG. 3, Kadoguchi discloses a die attach (54b, paragraph [0028]), the die attach is in thermal communication with the semiconductor and the first layer of polyimide substrate, and the die attach is positioned between the semiconductor and the first layer of polyimide substrate.
Regarding claim 3, in FIG. 3, Kadoguchi discloses a second voltage terminal (44b is joined to the cathode electrode, paragraph [0028]); a second baseplate (13a, paragraph [0024]); and a second layer of polyimide substrate (insulting sheet 46a, paragraph [0031]); wherein: the semiconductor is configured to be in thermal communication with the second voltage terminal, the semiconductor device is configured to be in thermal communication with the second layer of polyimide substrate, and the second layer of polyimide substrate is bonded to the second baseplate.
Regarding claim 4, in FIG. 3, Kadoguchi discloses that the first voltage terminal is a direct current (DC) terminal (terminal is capable of being used in this manner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896